When I addressed the Assembly last year (see A/69/PV.8), foremost on our minds was the state of European and global security. The blatant violation of international law in connection with the occupation of Ukrainian territory that we witnessed in the spring of 2014 triggered a profound change in the global security situation. A year later, we are still adapting to that altered, more unpredictable state of affairs. As we continue to tackle global challenges, including terrorism, climate change, poverty and human rights violations, the number of conflicts and crises worldwide continues to grow.
We also witnessed a positive development recently. Let us hope that the historic agreement on Iran’s nuclear programme will pave the way for greater stability in the broader Middle East. It is a region where conflicts in Syria and Libya have led to the radicalization of an ever greater number of people and to the emergence of the Islamic State in Iraq and the Levant (ISIL). It poses a serious threat to peace and security in Syria, Iraq and the broader Middle East. ISIL violates universal human values. No country is immune to the threat that it poses. Stopping ISIL and other terrorist organizations requires a global effort. Estonia supports the Global Coalition to Counter ISIL, and we believe that the United Nations and the Global Counterterrorism Forum also have an important role to play there.
The ongoing crises and conflicts, including in Syria and Libya, have also led to the current refugee crisis in Europe. While Europe’s refugee crisis has been in the international headlines in recent months, the problem itself is obviously wider and more global. According to United Nations statistics, one in every 122 persons is now either a refugee, an asylum seeker abroad or an
internally displaced person in his or her home country. Worldwide, 42,000 people flee their homes every day. Never before have there been so many people forced to be on the move. The civil war in Syria alone has created more than 4 million refugees. The majority of them have sought refuge in neighbouring countries, which have borne by far the greatest burden. But many refugees have opted to take the dangerous route across the Mediterranean and have ended up in Europe. There were 600,000 asylum seekers in Europe in 2014, and there will be far more this year.
I am also extremely worried about the rising support that we are witnessing for far-right and far-left political movements in Europe, often fuelled by anti-immigrant, racist statements that threaten the liberal-democratic base of our continent that has allowed us to live in prosperity since the Second World War. Short-sighted populist policies exploiting the fears of ordinary people will lead nowhere.
The European Union (EU) is the main donor in the effort to alleviate the Syrian refugee crisis. Approximately €4 billion has been mobilized by the European Commission and EU member States for humanitarian, development, economic and stabilization assistance to Syrian internally displaced persons and refugees. And more efforts are being planned, including an African trust fund. The aim is to shift the focus from dealing with the consequences of the migration crisis to dealing with its root causes. But this truly biblical movement of people demands a global response.
We not only have the responsibility to bring peace and stability to Syria and Libya but also to put an end to the aggression against Ukraine. Compared to what it was a year ago, the armed conflict in eastern Ukraine is less intense, but daily fighting continues. Crimea remains illegally occupied. Those responsible for the downing of Malaysia Airlines Flight MH-17 are still at large. The attempts to obstruct justice on that matter are deeply disturbing. The long-standing protracted conflicts in Georgia, Moldova and Nagorno Karabakh remain unresolved. Dialogue and diplomatic efforts to find a solution to the Russian-Ukrainian conflict must continue. A solution to the conflict must, however, not come at the expense of the principles that underpin European and global security. We must continue to stand up for the international agreements that we have collectively agreed upon — the Charter of the United Nations, the Helsinki Final Act, the Charter of Paris for a New Europe — and demand that they be honoured
15-29437 15/26

A/70/PV.17 29/09/2015
and enforced. We must continue to stand up to attempts to divide countries and establish spheres of influence.
As the number of conflicts and crises worldwide grows, respect for human rights has become more important than ever. We must uphold universal values and stop massive violations of human rights and crimes against humanity, regardless of who or what caused them. As stated in the Universal Declaration of Human Rights, human rights apply to everyone without exception.
This year marks the twentieth anniversary of the Beijing Declaration and the Platform of Action, which have influenced how we address equality and women’s rights today. We need to continuously stand for the rights of women and girls and strive for the elimination of gender-based violence. Women’s rights and the empowerment of women and girls must be promoted at all levels. I welcome the 2015 high-level review and global study on the implementation of Security Council resolution 1325 (2000) and hope that it will provide us with a new impetus to move forward on those issues. We must advance global actions linked to the welfare of children by investing in their education and health, as well as by keeping them away from armed conflicts.
An active and dynamic civil society is a precondition for prosperity. A free press, the freedom of speech and the freedom of conscience are the cornerstones of any open society. In an era of so-called multiple narratives, we must pay tribute to those activists, journalists and bloggers who risk their lives to expose the truth.
This year, the Human Rights Council established a mandate on the right to privacy. Journalists, bloggers, human rights activists and many others living under authoritarian regimes have urged their Governments to stop the arbitrary or unlawful interference with their privacy. They have called on their Governments to stop taking over their emails, closing their blogs and applying censorship. Unfortunately, the situation concerning the right to privacy and the freedom of expression has worsened during the past several years. Governments must protect the right to privacy, as stated in articles 2, 17 and 19 of the International Covenant on Civil and Political Rights. Any interference with privacy must be lawful and reasonable. At the same time, the right to the freedom of expression must be guaranteed. Estonia has high expectations with regard to the new mandate.
This is a crucial year for global action against poverty and for promoting sustainable development.
I welcome the historic agreement reached on the Sustainable Development Goals in the form of the 2030 Agenda for Sustainable Action (resolution 70/1). National Governments can play a key role in creating an environment conducive to sustainable development. The promotion of peaceful and inclusive societies, the respect for human rights, gender equality, the rule of law and good governance, as well as environmental sustainability, are central to the new global partnership. Economic growth is, assuredly, important, but must not come at the expense of the environment. The twenty- first session of the Conference of Parties to the United Nations Framework Convention on Climate Change, to be held soon in Paris, should reach an agreement that promotes those goals.
The smart use of the Internet and digital technologies can be essential drivers for economic growth and development. We need strong public policies so that the digital era can become a genuine success and a motor of development for each country and each member of society. That requires a stable, predictable legal environment that encourages foreign investment and competition. We also need an educational system that teaches the necessary new skills, and we need an accessible Internet and Internet freedom. Those are steps that only Governments can provide.
Ninety per cent of the people without access to the Internet live in the developing world. Bridging the digital divide among and within countries — across borders, gender, income and age — is essential for a contemporary digital economy. In 2016, the Internet itself will become the world’s fifth-largest economy, behind only those of the United States, China, Japan and India. It is time for world leaders to place the potential of digital technologies at the top of the development agenda. I am personally glad to co-chair the advisory panel for the upcoming World Bank World Development Report 2016. That report, entitled “Digital Dividends”, examines how the Internet can be a force for development and asks, importantly, what is required to unlock the still largely unrealized potential of digital technologies.
Adherence to the principle of the rule of law is an essential cornerstone of peace and security. Estonia strongly supports the International Criminal Court (ICC) in its activities, including its quest to end impunity. We call on all countries that have not yet done so to join the Rome Statute of the ICC. We also urge all States parties to join in the ratification of the outcome documents of
16/26 15-29437

29/09/2015 A/70/PV.17
the Review Conference of the Rome Statute of the ICC. The responsibility to provide accountability is, first and foremost, a domestic task. It is therefore essential that States build their national capacities to investigate and prosecute serious international crimes. Estonia has provided development cooperation resources to assist countries in their national implementation of the Rome Statute, and we encourage other States parties to act in a similar manner.
Under the first pillar of the responsibility to protect, all States Members of the United Nations commit to protect their people from genocide, war crimes, ethnic cleansing and crimes against humanity. On the occasion of the tenth anniversary of the responsibility to protect, I reiterate our support for that principle, and call on the international community to make a renewed commitment to prevent genocide, war crimes, ethnic cleansing and crimes against humanity. The Security Council bears primary responsibility in that regard. Unfortunately, in the most serious situations, the Security Council has failed to act owing to the abuse of the veto. It is disappointing that in cases such as those of Syria and Ukraine, Council debates have brought no result. Council members must not vote against actions aimed at preventing and stopping mass atrocities. We therefore support the initiatives of the Accountability, Coherence and Transparency (ACT) group and of France and Mexico on the non-use of the veto in cases of genocide, crimes against humanity, war crimes or other atrocities.
Security Council reform clearly needs to become a reality. United Nations reform, which Estonia strongly supports, is not only about the Security Council. We see this seventieth anniversary of the United Nations as a good opportunity to make progress on reform. As a member of the ACT group, Estonia is eager to increase transparency in the process of the election of the next Secretary-General. I am glad that some ACT proposals have already contributed to making the process more transparent. For the first time in the history of the United Nations, an agreement has emerged to the effect that the election process, the lists of candidates and informal meetings should begin in a concrete way. I hope for close cooperation between the Presidents of the General Assembly and the Security Council to that end.
Let me stress the importance of taking responsibility. We are being assaulted by an avalanche of problems. It is especially important that we adhere to our values and
stand by our commitments. Only then will the concepts of human rights, equality, democracy and international law acquire meaning. Only if we uphold those values will we be able to surmount the turbulent times in which we find ourselves today.
